Citation Nr: 1642832	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2012 for the assignment of a 60 percent disability rating for bilateral hearing loss.

2.  Entitlement to an increased disability rating in excess of 60 percent for bilateral hearing loss.

3.  Entitlement to an increased disability rating in excess of 10 percent for bilateral tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1960 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for an initial disability rating for bilateral hearing loss in excess of 40 percent prior to June 14, 2011, and in excess of 50 percent on or after June 14, 2011 was previously denied in a May 4, 2012 Board decision; the Veteran initiated an appeal of the Board decision to the Court of Appeals for Veterans Claims (Court), but such appeal was dismissed in July 2012; thus, the Board decision became final.

2.  Following the final May 4, 2012 Board decision, the Veteran's claim for an increased disability rating for his service-connected bilateral hearing loss disability was received on May 21, 2012.

3.  It is not factually ascertainable that the Veteran's service-connected bilateral hearing loss disability warranted an increased 60 percent disability rating prior to May 21, 2012.

4.  For the entire period on appeal, the Veteran had no worse than Level IX hearing loss in the right and left ear.

5.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent disability rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 21, 2012 for the assignment of a 60 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a disability rating in excess of 60 percent for bilateral hearing loss have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100.

3.  The criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in July 2012.  This letter was also provided prior to the initial decision on the claim by the AOJ in August 2013.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in October 2012 in connection with his claim.  The Board finds that this examination is adequate as it provides all the necessary information to rate the Veteran's disabilities under the relevant diagnostic codes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Entitlement to an Effective Date Prior to May 21, 2012 for the Grant of an Increased Rating of 60 percent for Bilateral Hearing Loss

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or actions indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

A review of the Veteran's adjudicative history shows that his original service connection claim for bilateral hearing loss was granted in a June 2008 rating decision and assigned a 40 percent disability rating effective from November 9, 2007, the date of the Veteran's claim.  During the pendency of the Veteran's appeal of this initial assigned rating, a November 2012 rating decision increased the Veteran's disability rating for bilateral hearing loss to 50 percent effective from June 14, 2011.  In a subsequent May 4, 2012 decision, the Board denied entitlement to an initial disability rating for bilateral hearing loss in excess of 40 percent prior to June 14, 2011, and in excess of 50 percent on or after June 14, 2011.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court dismissed the Veteran's appeal in July 2012.  Thus, the Board decision became final as of May 4, 2012.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In addition, the Veteran has not asserted that there was clear and unmistakable error in the May 4, 2012 Board decision.  As the May 4, 2012 Board decision is final, the effective date for the 60 percent rating is limited to any period of time after the May 4, 2012 decision as there is already a final decision on the disability ratings in place during that period of time.

After a review of the record, the Board does not find that an increased rating claim for bilateral hearing loss can be reasonably inferred prior to May 21, 2012.  After the May 4, 2012 Board decision, the Veteran filed no further correspondence regarding the severity of his bilateral hearing loss until he submitted his May 21, 2012 increased rating claim.  In addition, there was no earlier VA examination or hospital report received subsequent to the May 4, 2012 Board decision that could be interpreted as a claim.  The Board also finds that it is not factually ascertainable that an increase in disability occurred following the May 4, 2012 Board decision and before the May 21, 2012 claim.  As discussed below, the earliest available medical evidence demonstrating entitlement to a 60 percent disability rating under Diagnostic Code 6100 is the October 2012 VA examination report.  The earliest available lay evidence of an increase in disability is the Veteran's May 21, 2012 claim in which he stated that his bilateral hearing loss had become more severe.  Consequently, the Board does not find that the record demonstrates that a factually ascertainable increase in the Veteran's bilateral hearing loss disability occurred prior to May 21, 2012.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to May 21, 2012 for the assignment of a 60 percent disability rating for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55-57 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to an Increased Disability Rating in Excess of 60 Percent for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a 60 percent evaluation effective from May 21, 2012, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech determination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of decibel I loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation of the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V," and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

The Veteran was provided with VA examination to assess his bilateral hearing loss in October 2012.  At that time, the Veteran's pure tone thresholds, in decibels, were documented to be:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
95
100
105+
91.25
LEFT
65
95
100
105+
91.25

Speech audiometry showed that the Veteran had speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.

The October 2012 evaluation reflected that the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more.  As such, the provisions of 38 C.F.R. § 4.86(a) apply to the October 2012 VA examination findings. Consequently, the Board will initially determine whether the Roman numeral designation for hearing impairment is higher under Table VI or Table VIa.  Table VI reflects that these findings warrant a numeric designation of IV in the right ear and V in the left ear.  In addition, Table VIa produces a numeric designation of IX for the right and left ear.  As such, the Board will determine the percentage evaluation for hearing impairment under Table VII using the higher results from Table VIa.  A 60 percent evaluation is warranted when those values are applied to Table VII.

The regulations also provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 3.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss.

The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, it is clear from the Rating Schedule that a higher rating can only be awarded when loss of hearing has reached a specified measurable level.  Furthermore, the Veteran has not been shown to have the requisite medical training, expertise, or credentials needed to render a medical opinion as to the level of his hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Consequently, the Board finds that the evidence does not support the award of a disability rating higher than 60 percent for the Veteran's bilateral hearing loss.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55-57.

Entitlement to an Increased Disability Rating in Excess of 10 Percent for Bilateral Tinnitus

Throughout the current appeal period, the Veteran has been in receipt of a 10 percent disability rating for bilateral tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than May 21, 2012 for the assignment of a 60 percent disability rating for bilateral hearing loss is denied.

Entitlement to an increased disability rating in excess of 60 percent for bilateral hearing loss is denied.

Entitlement to an increased disability rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

Regarding the issue of entitlement to a TDIU, a remand is required to obtain a social and industrial survey.  The Veteran contends that he is entitled to a TDIU as a result of his service-connected disabilities.  See May 2012 Claim.  The Veteran is currently service-connected for bilateral hearing loss and bilateral tinnitus.  While the October 2012 VA audiological examination indicates that the Veteran's hearing loss and tinnitus do no impact conditions of daily life, including his ability to work, these opinions are not supported by an explanation, and do not consider the Veteran's employment history.  The Board notes that the October 2012 VA examiner provided a January 2013 addendum opinion that repeated verbatim the opinion and rationale that was provided by a different VA examiner in December 2011.  The examiner opined that the Veteran's current employment, social, and daily activity functioning should not be adversely affected by the disabilities that he was evaluating.  However, the explanation only addressed the effects of hearing loss and did not discuss his tinnitus.  As such, the Board finds that a social and industrial survey is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and bilateral tinnitus.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA North Texas Health Care System dated since March 2013.

2.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report form this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities:  bilateral hearing loss and bilateral tinnitus.

3.  Review the social and industrial survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


